OPINION — AG — (1) THE COUNTY MAY ASSESS COAL AND ASPHALT RIGHTS (ESTATES) SEPARATELY FROM THE SURFACE AND OTHER RIGHTS (2) IF THE COUNTY ASSESSOR HAS NO LEGAL AUTHORITY TO SEPARATELY ASSESS SAID PROPERTY FOR AD VALOREM TAXES, HOW CAN HE REMOVE THE SAME FROM HIS ASSESSMENT ROLLS? — MOOT (3) IT IS THE MANDATORY DUTY OF THE COUNTY TREASURER TO PROCEED UNDER THE PROVISIONS OF SAID CHAPTER 11 WHEN AD VALOREM TAXES ON REAL PROPERTY ARE DELINQUENT. CITE: 68 O.S. 1961 381 [68-381], 19 O.S. 1961 625 [19-625] (HARVEY CODY)